Case 19-20828-CMB           Doc 55       Filed 09/30/19 Entered 09/30/19 14:49:58              Desc Main
                                         Document     Page 1 of 3




                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:                                                        )
                                                              )
         GEORGE C. SNYDER,                                    ) Case 19-20828-CMB
                                                              )
                                   Debtor.                    )
--------------------------------------------------------------)
HOOD HOLDINGS INC,                                            )
                                   Movant,                    ) To be heard November 6, 2019
         v.                                                   ) at 11:00 a.m.
                                                              )
GEORGE C. SNYDER,                                             )
                                   Respondent.                )

      INTERESTED PARTY HOOD HOLDINGS' MOTION TO CONVERT CASE TO
                   CHAPTER 7 PURSUANT TO 11 USC 1307(c)

         Interested Party Hood Holdings Inc. ("HHI"), by and through the undersigned counsel,

moves this Court to convert the case from Chapter 13 to Chapter 7.

            1. This Court maintains jurisdiction over this motion pursuant to 11 USC 1307(c).

            2. The Chapter 13 trustee recommended dismissal without prejudice of this case

                because the debtor did not timely make plan payments since June 16, 2019, and is in

                arrears.

            3. In addition to this, it appears that the debtor failed to include various assets on his

                schedules. For instance, a search of Allegheny County Court records indicates that

                the debtor, on behalf of himself, and as trustee for the so-called Snyder Family Trust,

                maintains a $50,000,000 judgment against his sons and daughters, and the judgment

                remains of record. Snyder as Trustee, and pro se, v. Snyder et al, GD 05-2651

                (Allegheny County C.C.P.). Yet, this judgment was not listed on the schedules in

                this case as an asset.

            4. HHI owns a property encumbered with two "ancient mortgages" purportedly in favor

                of the debtor. Debtor conveyed one mortgage to his daughter, but the second
Case 19-20828-CMB       Doc 55    Filed 09/30/19 Entered 09/30/19 14:49:58               Desc Main
                                  Document     Page 2 of 3

           mortgage remains in his favor. Yet the debtor neither added the alleged mortgage to

           his schedules nor disavowed a financial interest in said mortgage. Debtor claimed in

           his schedules that nobody owes him money, but he has not marked the mortgage as

           satisfied.

       5. Debtor maintains a history of filing bankruptcy cases as soon as he becomes at risk

           of judgment in state court cases.

       6. For instance, in this case, Debtor filed this bankruptcy on the eve of a sheriff's sale

           foreclosing on a property owned not by him but by 98 Arlene Drive LLC. The sole

           purpose of this filing was to delay that sale, not to restructure the debt.

       7. Once the creditor received relief from the stay, debtor abandoned this case. This is

           why debtor did not make payments-- he never intended to.

       8. This is similar to how debtor abused bankruptcy cases years ago. In 98-27588

           debtor filed a bankruptcy then never submitted schedules, against to avoid a

           foreclosure type case. In 03-31012, acting for Westmoreland Warehouse, debtor

           filed a pro se bankruptcy, but never submitted schedules.

       9. Therefore, considering that dismissal without prejudice does not aid the interest of

           the assetholders or creditors, this Court should convert the case to one under Chapter

           7.

       10. 11 USC 1307(c) provides that, on motion of a party in interest, after notice and

           hearing, the Court may convert a case to one under Chapter 7, whichever is in the

           best interests of the creditors.

       11. Reasons for conversion include unreasonable delay byt debtor, nonpayment of fees,

           failure to make timely payments, material default by debtor with respect to a term,

           among other things.

       12. Many of these provisions apply to this debtor.

       13. It is not in the best interests of the persons holding the debtor's alleged assets, or to
Case 19-20828-CMB          Doc 55    Filed 09/30/19 Entered 09/30/19 14:49:58               Desc Main
                                     Document     Page 3 of 3

               the many creditors of the debtor, to be subjected to this type of abusive proceeding.

           14. HHI believes that, if this case is dismissed without prejudice, if it begins to prevail in

               state court on its claims, debtor will again file bankruptcy to stop those proceedings

               and further tie up HHI's property.

           15. Dismissal will also harm the creditors since they have already borne the expense of

               filing proofs of claim and, if dismissed, will have to pursue their interests via state

               proceedings, all of which could be stopped by another bankruptcy.

           16. Dismissal without prejudice will only benefit the debtor and allow him to abuse

               proceedings in the future.

           17. Conversion to Chapter 7, on the other hand, will allow the exploration of the debtor's

               assets and permit the creditors and asset holders to have a final outcome, whether

               that outcome is discharge, non-discharge, or a monetary payment.

           18. Some finality with this estate appears necessary rather than just allowing the debtor

               to have the door open to abuse these proceedings again in the future.

       WHEREFORE, Interested Party Hood Holdings respectfully demands that this Court

convert this case to one under Chapter 7.

                                              Respectfully submitted,


                                              /s/ J. Allen Roth, Esq.
                                              J. Allen Roth, Esq.
                                              757 Lloyd Avenue
                                              Latrobe, PA 15650
                                              (724) 537-0939

                                              ATTORNEY FOR HOOD HOLDINGS INC.
